Case 2:20-cv-00144-GZS Document1 Filed 04/27/20 Pagelof5 PagelID#:1

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

HELENA MCFARLAND,

An individual residing in the Town of
Poland, County of Androscoggin, State
of Maine,

Plaintiff

Civil Action
Case No.:

vs.

ST. MARY’S REGIONAL MEDICAL
CENTER,

A corporation in the City of Lewiston,
County of Androscoggin, State of Maine,

ee ee i ee a ae ee ee ee ee i

Defendant

COMPLAINT
NOW COMES the Plaintiff, by and through her attorney and respectfully
complains against Defendant as follows.

1, Plaintiff Helena McFarland is an individual residing in the Town of Poland,
County of Androscoggin, State of Maine.

2. Defendant St. Mary’s Regional Medical Center (hereinafter St. Mary’s) is a
Maine corporation conducting business in the City of Lewiston, State of
Maine.

3. From approximately January 2017 through January 19, 2019, Plaintiff was
employed by Defendant at its location in Lewiston, Maine, as an interpreter

for Defendant’s patients.
Case 2:20-cv-00144-GZS Document1 Filed 04/27/20 Page2of5 PagelD#: 2

4, Plaintiff has a disability known as brachial plexus neuropathy, which affects
her ability to use one of her hands.

5. During her interview for employment, Plaintiff understood that she was going
to be hired by Defendant as an interpreter for Defendant’s patients.

6. However, she was instructed to go to Work Med for an evaluation.

7. Plaintiffs position was going to require typing, so she mentioned to Work
Med that she would like to have Defendant provide speech recognition
software for her computer that would allow her to dictate most of what she
needed to type. The specific software she mentioned is known by its brand
name as Dragon.

8. Soon after her appointment with Work Med and her mention of the need for a
reasonable accommodation, Defendant suddenly changed course and informed
Plaintiff that she was not going to be hired.

9. When Plaintiff questioned this turn of events and whether this was due to her
disability, Defendant again reversed course and, in fact, hired Plaintiff.

10. _— After her hiring, Plaintiff repeatedly requested that Defendant provide the
speech recognition software to assist her perform her job.

11. Although the Dragon software is relatively inexpensive, Defendant continued
to tell Plaintiff that it was unable to purchase the software due to cost and
refused to do so.

12. During her employment, Plaintiff also witnessed her co-workers, other
interpreters, illegally accessing patients’ medical records on computers at St.

Mary’s for no valid reason.
Case 2:20-cv-00144-GZS Document1 Filed 04/27/20 Page 3of5 PagelD#: 3

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

Plaintiff made Defendant aware of this situation, but Defendant did not
adequately address the situation and Plaintiffs co-workers then began to
harass her for her reports to management of what she believed was illegal
behavior.

In January of 2019, Plaintiff was terminated from her position with St. Mary’s
due to illegal discrimination based on her disability and whistle blowing
regarding inappropriate activity of other employees, as well as Defendant’s
denial of her requests for reasonable accommodations for her disability.

COUNT I
UNLAWFUL EMPLOYMENT DISCRIMINATION
AMERICANS WITH DISABILITIES ACT

Plaintiff repeats and realleges each of the allegations set forth in paragraphs |
through 14 above as if set forth fully herein.
Plaintiff was an employee of Defendant.
Plaintiff was a qualified individual under the Americans with Disabilities Act.
Defendant unlawfully discriminated against Plaintiff by not providing her
with a reasonable accommodation for her disability.
Defendant was aware of Plaintiffs disability and her need for an
accommodation to allow her to perform her job adequately.
Plaintiff otherwise met the objective qualifications for the job.
Plaintiffs request for accommodation was reasonable and readily attainable
by Defendant.

Any reasons given for Defendant’s denial of reasonable accommodations for

Plaintiff and for Plaintiff's termination from employment are pretextual.
Case 2:20-cv-00144-GZS Document1 Filed 04/27/20 Page 4of5 PagelD#: 4

23.

24.

25.

26.

27.

28.

29.

30.

As the direct and proximate result of Defendant’s intentional discrimination of
Plaintiff, Plaintiff has suffered significant damages including loss of

enjoyment of life, emotional distress and lost wages.

COUNT II
UNLAWFUL EMPLOYMENT DISCRIMINATION
HOSTILE WORK ENVIRONMENT
Plaintiff repeats and realleges each of the allegations set forth in paragraphs 1
through 23 above as if set forth fully herein.
Defendant has unlawfully discriminated against Plaintiff by allowing a hostile
work environment.
Defendant possessed knowledge of the same, but refused to correct or
otherwise address the situation.
Defendant’s discrimination has been both intentional and malicious.
As the direct and proximate result of Defendant’s intentional and malicious
discrimination of Plaintiff, Plaintiff has sustained significant damages
including, but not limited to, emotional distress, lost wages, and pain and

suffering.

COUNT II - 26 M.R.S.A. §831
WHISTLEBLOWER’S PROTECTION ACT

Plaintiff repeats and realleges each of the allegations contained in paragraphs

1 through 28 above as if set forth fully herein.

Defendant threatened, retaliated and/or otherwise discriminated against
Plaintiff after Plaintiff, acting in good faith, reported to Defendant that she had
reasonable cause to believe that Defendant was violating the law or rules

adopted under the laws of the State of Maine.
Case 2:20-cv-00144-GZS Document1 Filed 04/27/20 Page5of5 PagelID#:5

31.

32.

33.

34.

Specifically, Defendant discriminated against Plaintiff by terminating her

employment after complaints by co-workers about Plaintiff due to her reports

of their illegally accessing patients’ medical records.

Defendant also discriminated against Plaintiff by failing to address the

disturbing and illegal behavior of her co-workers.

Defendant’s actions were both intentional and malicious.

As the direct and proximate result of Defendant’s intentional and malicious

actions, Plaintiff has sustained significant damages including, but not limited

to, emotional distress, lost wages, and pain and suffering.

WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

Date: April 13, 2020

a.

b.

€.

f.

Declare that Defendant has wrongfully discriminated against Plaintiff;
Award Plaintiff compensatory damages to be determined at trial;
Award Plaintiff punitive damages to be determined at trial;

Award Plaintiff pre-judgment interest;

Award Plaintiff attorney’s fees and costs;

Award Plaintiff such further relief as it degms fet and proper.

|Z

VERNE E. OE JR, ESQUIRE
Attorney for the Plaintiff

Bar No: 8929

217 Main Street, Suite 400

Lewiston, ME 04240

207-333-3583

 
